Citation Nr: 1147476	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-38 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the period prior to April 4, 2011 for bilateral pes planus.

2.  Entitlement to an evaluation in excess of 30 percent for the period on and after April 4, 2011 for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  Jurisdiction of the case was subsequently transferred to the RO in Indianapolis, Indiana.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Previously, the Board remanded the Veteran's case in February 2011 to afford the Veteran a new VA examination to ascertain the current severity of his bilateral pes planus.  Pursuant to the February 2011 Board remand, a VA examination was conducted in April 2011 in connection with the claim on appeal.  However, the Board finds the VA examination was not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).

In its February 2011 remand, the Board specifically requested that the examiner indicate whether any of the following findings are present: weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the "tendo Achilles" on manipulation, not improved by orthopedic shoes or appliances.  The examiner was also asked to indicate if any of the above-mentioned findings were negative.  However, the April 2011 VA examiner failed to do so.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

As such, the Board finds that a new VA examination must be obtained wherein the VA examiner complies with the Board's remand in determining the current severity of the Veteran's bilateral foot disability.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination by the appropriate VA examiner to determine the current severity of his service-connected bilateral pes planus.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner must complete a full clinical evaluation of the Veteran's foot symptomatology, and indicate whether any of the following findings are present: weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the "tendo Achilles" on manipulation, not improved by orthopedic shoes or appliances.  If any of the above-mentioned findings are negative, the examiner must so state.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


